Citation Nr: 1302678	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  11-24 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to vocational rehabilitation services under Chapter 31, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran had a period of active duty from August 1985 to March 1986; after this he served in the National Guard without any additional period of active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which discontinued vocational rehabilitation services under Chapter 31 of Title 38 of the United States Code.


FINDINGS OF FACT

1.  Service connection has been established for tinnitus, evaluated as 10 percent disabling, and hearing loss, evaluated as noncompensably disabling.  The Veteran has a combined disability rating of 10 percent. 

2.  The Veteran's service-connected disabilities have not been shown to produce any functional limitations which he has been unable to overcome. 

3.  The Veteran has not been shown to have an employment handicap. 


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation and training under Chapter 31 of Title 38 of the United States Code have not been met.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Specific VCAA notice was not required in this case because the notification procedures for Chapter 31 claims were not affected by this change in law.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  All relevant evidence necessary for the equitable disposition of the appeal was obtained and additional efforts to notify or assist the appellant in this case are not required. 

II.  Analysis

Vocational training under Chapter 31, Title 38, of the United States Code is intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.1. 

A veteran is entitled to a rehabilitation program under Chapter 31 if he or she has a service-connected disability rated at 20 percent or more that was incurred or aggravated in service on or after September 16, 1940, and is determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102(1)(A), (B); 38 C.F.R. § 21.40(b).  Alternatively, a veteran is entitled to a rehabilitation program under Chapter 31 if he or she has a service-connected disability rated at 10 percent or more that was incurred or aggravated in service on or after September 16, 1940, and is determined by the Secretary to be in need of rehabilitation because of a serious employment handicap.  38 U.S.C.A. § 3102(2)(A), (B); 38 C.F.R. § 21.52. 

An "employment handicap" is an impairment, resulting in substantial part from a disability described in section 3102(1)(A) of Chapter 31, of a veteran's ability to prepare for, obtain, or retain employment consistent with the veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(b).  Impairment is defined as restrictions on employability caused by the veteran's service-connected and nonservice-connected disabilities, negative attitudes toward the disabled, deficiencies in education and training, and other pertinent factors.  38 C.F.R. § 21.51(c)(1). 

An employment handicap does not exist when any one of the following conditions is present: 

(i)  The veteran's employability is not impaired; this includes veterans who are qualified for suitable employment, but do not obtain or retain such employment for reasons within their control; 

(ii)  the veteran's employability is impaired, but his or her service-connected disability does not materially contribute to the impairment of employability; or 

(iii)  the veteran has overcome the effects of the impairment of employability through employment in an occupation consistent with his or her pattern of abilities, aptitudes and interests, and is successfully maintaining such employment.  38 C.F.R. § 21.51(f)(2). 

Evidence of the consistency of interests with training and employment may be based upon the veteran's statements to a VA counseling psychologist during initial evaluation or subsequent re-evaluation, the veteran's history of participation in specific activities; or information developed by VA through use of interest inventories.  38 C.F.R. § 21.51(c)(4). 

The veteran's abilities to obtain or retain employment are not impaired if he has a history of stable, continuous employment.  38 C.F.R. § 21.51(e)(2), (3). 

A separate determination addressing whether a "serious employment handicap" exists shall be made in each case in which an employment handicap is found.  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.52(a).  A veteran who has been found to have an employment handicap shall be held to have a serious employment handicap if he has: (1) A neuropsychiatric service-connected disability rated at 30 percent or more disabling; or (2) any other service-connected disability rated at 50 percent or more disabling.  38 C.F.R. § 21.52(c). 

The Veteran has been service-connected for tinnitus, evaluated as 10 percent disabling, and hearing loss, evaluated as noncompensably disabling.  As the Veteran is not in receipt of a 20 percent or greater disability rating for a single service-connected disability, he must, in order to qualify for vocational rehabilitation benefits, meet the alternate criteria of a service-connected disability rated at 10 percent or more that was incurred or aggravated in service on or after September 16, 1940, and be determined by the Secretary to be in need of rehabilitation because of a serious employment handicap.  38 U.S.C.A. § 3102(2)(A), (B); 38 C.F.R. § 21.52. 

The Veteran in this case, however, has not been shown to have an employment handicap, and is therefore not entitled to vocational rehabilitation benefits under Chapter 31.  In his October 2008 rehabilitation needs inventory (RNI), the Veteran stated that his previous employment ended due to not being assigned work, having a disagreement with his supervisor, getting married, not having days off and distance from home.  He also stated that his hearing loss and tinnitus affected his work as he could not hear people or alarms and these disabilities affected his job performance, job opportunities, co-worker relations, and manager relations.  The Veteran was initially granted vocational rehabilitation in December 2008 in order to support his goal to become a registered nurse.  The grant of vocational rehabilitation services was based on a finding that the Veteran had a serious employment handicap due to such factors as an unstable work history, extent and complexity of needed rehabilitation services, neuropsychiatric conditions, chronic pain, and withdrawal from society.  That decision was also based on a finding, in part, that his service-connected hearing loss and tinnitus affected his ability to obtain and retain employment as he reported that he could not hear alarms going off in patient rooms, he had difficulty hearing conversations, and he could not hear people coming.  

The Veteran struggled with his classes and in March 2009, he met with his Vocational Rehabilitation Counselor (VRC) to request assistance with his educational goals.  In January 2010, the VRC sent development letters to the Veteran's former employers asking them several questions including whether his service-connected disabilities interfered with his ability to perform his job in order to determine if additional services could be found prior to a decision that achieving his vocational goal was not feasible.  The Veteran's former employers indicated that his service-connected hearing loss and tinnitus did not impact his job performance at all and the reason for his termination or release from employment was based on behavior or job performance.  In the July 2010 decision, it was determined that the Veteran was terminated for issues within his control and not his service-connected disabilities.  The VRC concluded that the Veteran knowingly gave false statements in his RNI that resulted in the determination of entitled services when the correct decision should have been that he was not entitled to services and his false claim for benefits falls under the definition of fraud under 38 C.F.R. § 3.901.

Although the VRC found that the Veteran committed fraud, adjudicating the case on that basis is not necessary as the evidence shows that the Veteran is not entitled to vocational rehabilitation services.  Aside from the Veteran's statements, there is no evidence showing that his service-connected hearing loss and tinnitus materially impacts his employment.  

During VA psychiatric examinations in October 2010 and October 2011, the Veteran was found to have adjustment problems due to his personality disorder.  In October 2011 examiner specifically found that the Veteran's personality disorder traits affected his psychosocial and occupational adjustment.  

Although the record contains a June 2008 VA treatment record stating that the Veteran is unable to work due to his hearing problems, this was only noted in the Veteran's reported history.  There is no medical evidence supporting the Veteran's claim that his hearing problems cause or impact his unemployment.  In fact, the evidence shows that he was either fired or chose to leave employment and, as previously stated, his former employers indicated that his service-connected hearing loss and tinnitus did not impact his job performance.

There is no evidence that the Veteran's service-connected disabilities cause functional limitations that materially contribute to the impairment of his employability which he has been unable to overcome, and he is thus not shown to have an employment handicap.  The cause for the Veteran's inability to find and maintain employment has been attributed to his personality disorder, which is not connected to service.  In the absence of evidence of an employment handicap, the need for vocational rehabilitation training under Chapter 31 of Title 38 of the United States Code has not been demonstrated, and vocational rehabilitation benefits are not warranted. 


ORDER

Entitlement to vocational rehabilitation services under the provisions of Chapter 31 of Title 38 of the United States Code is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


